Citation Nr: 1002241	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to accrued benefits for a claim of special 
monthly compensation due to the need of aid and attendance 
for the period from December 1, 1998 to February 15, 1999.

2.  Entitlement to accrued special monthly compensation 
benefits (due to the need for aid and attendance) in excess 
of the amount of $4,738.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to May 1968.  
The Veteran died on April [redacted], 2000.  The appellant is 
purported to be his surviving child.  She has been awarded 
accrued benefits on the basis of being an individual who bore 
expenses of the Veteran's last sickness and burial.  See 38 
U.S.C.A. § 5121(a).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In April 2006, the Board granted accrued benefits for a claim 
of special monthly compensation due to the need of aid and 
attendance for the period from December 1, 1998 to February 
15, 1999.  This grant was subject to the laws and regulations 
governing the payment of VA monetary benefits.  The Board 
further denied a claim for lost wages and remanded a claim 
for accrued special monthly compensation benefits (due to the 
need for aid and attendance) in excess of the amount of 
$4,738.00.

Following the requested development, the case has been 
returned to the Board.  In August 2009, the RO denied accrued 
benefits for a claim of special monthly compensation due to 
the need of aid and attendance for the period from December 
1, 1998 to February 15, 1999, on the basis of overpayment by 
VA awarded accrued benefits and lack of legal entitlement to 
lost wages.  The RO also denied accrued special monthly 
compensation benefits (due to the need for aid and 
attendance) in excess of the amount of $4,738.00 because the 
appellant was not a recognized dependent for VA purposes.


FINDINGS OF FACT

1.  The appellant was awarded $253.59 in accrued benefits on 
the basis of reimbursement for all reported expenses that she 
bore on behalf of the deceased Veteran during his last 
sickness and for his burial.

2.  VA paid the appellant $4, 484.81 on the basis of lost 
wages.

3.  VA has to date paid the appellant of $4,738.00 in accrued 
benefits, which includes an overpayment of $4,484.81 due to 
the erroneous award of lost wages.

4.  The appellant has provided no evidence of expenses 
incurred, in addition to those previously established, on 
behalf of the deceased Veteran.

5.  The appellant was not a dependent of the Veteran for VA 
purposes at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to accrued benefits based on 
special monthly compensation due to the need for aid and 
attendance for the period from December 1, 1998 to February 
15, 1999, lacks merit under the law.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2009).

2.  The claim of entitlement to accrued benefits based on 
special monthly compensation due to the need for aid and 
attendance in excess of the amount of $4,738.00 lacks merit 
under the law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.57, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In connection with the claims herein decided, the appellant 
has been notified of the reasons for the denials of the 
claims, and has been afforded the opportunity to present 
evidence and argument with respect to these claims.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant with regard to 
these claims.  As explained below, the undisputed facts 
reflect that these claims lack legal merit.  As the law, and 
not the facts, is dispositive of these claims, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable where law, not factual evidence, is dispositive).

Moreover, in the circumstances of this case, where there is 
no legal basis for eligibility for accrued benefits, a remand 
for additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).

In its April 2006 remand, the Board noted that the appellant 
had not been properly informed of the information necessary 
to substantiate her claims or which evidence she and VA are 
responsible for providing, and instructed the Appeals 
Management Center to provide the appellant with notice 
consistent with the VCAA.  The AMC's May 2006 letter informed 
the appellant which evidence she and VA are responsible for 
providing, but did not inform her of the information 
necessary to substantiate her claims.  Given that VCAA notice 
was not required for these claims because they must be denied 
as a matter of law, any failure to substantially comply with 
the Board's remand instructions, see Stegall v. West, 11 Vet. 
App. 268, 271 (1998), did not prejudice the appellant.  See 
38 C.F.R. § 19.9(a)(1) (remand required only when further 
action "is essential for a proper appellate decision"). Cf. 
38 U.S.C.A. § 7261(b)(2) (Court must take due account of the 
rule of prejudicial error); Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative).

Finally, since the RO has provided the appellant with all 
required notice relevant to the legal basis for the denials 
of her claims for accrued benefits, the Board finds that 
there is no prejudice in proceeding with adjudication of the 
claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I.  Factual Background

VA Form 21-686C, Declaration of Marital Status dated November 
1968, signed by the Veteran, noted that he was married in 
August 1941.  Block 12A requested the full name of each 
child.  The Veteran reported a child K.A.T., a name other 
than that of the appellant, whose date of birth was listed as 
February [redacted], 1954.  The record further reflects that the 
Veteran's spouse passed away in November 1996.

A November 1999 VA examination report shows under block 12, 
individual complaint, "Had a stroke and my daughter takes 
care of me."

The Veteran's Certificate of Death indicates that the Veteran 
died in April 2000 and that he was widowed.
Review of the record discloses that Veteran had never claimed 
the appellant as a dependent child.  However, the information 
provided in the SOC under the heading "Monthly Rate Due" 
effective from March 1, 1999 and December 1, 2000, appear to 
be the level of aid and attendance authorized for a veteran 
with a spouse.  See M21-1, Part 1, Appendix B.

A Designation of Beneficiary for Government Life Insurance 
form dated August 1999 noted that M.M. was a contingent 
beneficiary.  Her relationship with the Veteran was reported 
to be a "friend."

On VA Form 21-4142 dated May 2000, the appellant identified 
herself as the Veteran's "daughter/beneficiary."  The 
appellant presented documentation of burial expenses incurred 
by her in the amount of $253.59.  The record reflects that VA 
reimbursed the appellant for these burial expenses.

In April 2006, based on the provisions of 38 U.S.C.A. § 
1114(l) concerning entitlement to special monthly 
compensation, the Board held that the Veteran met the 
criteria for special monthly compensation due to the need for 
regular aid and attendance for the period from December 1, 
1998, to February 15, 1999; and the Board determined that the 
appellant, who purports to be a child of the deceased Veteran 
and is an individual who bore expenses related to the 
Veteran's sickness and burial, was entitled to accrued 
benefits on this basis.  On remand, the appellant was asked 
to provide evidence of expenses that she bore during the 
Veteran's last sickness and for his burial.  Also, the agency 
of original jurisdiction (AOJ) was requested to determine 
whether the Veteran had any recognized dependents for VA 
purposes from May 1998 until his death in April 2000, and to 
audit the Veteran's compensation benefits due and paid from 
May 1998 until his death.

In March 2009, the appellant provided a birth certificate 
showing birth date of September 1942.  No parents were 
identified therein.  She also provided a copy of her driver 
license along with a summary of the Veteran's daily routine 
prior to his death.  However, she did not provide 
documentation of any unreimbursed expenses associated with 
the Veteran's last sickness and burial as requested.  Lastly, 
the appellant provided a copy of a form titled Designation of 
Beneficiary Government Life Insurance, dated November 1998 
and signed by the Veteran.  This shows the appellant as the 
sole beneficiary and cites her relationship as "daughter."

In June 2009, VA received a memorandum indicating that an 
audit of payments could not be performed as payment data was 
no longer available since more than 6 years and 6 months had 
elapsed since the period requested.

The AOJ reports that the Veteran was paid at the single rate 
prior to his death since there were no recognized dependents.  
See Supplemental Statement of the Case dated August 2009 at 
11.  The AOJ acknowledged that the amount of accrued benefits 
paid from March 1, 1999 to April 1, 2000, erroneously 
included an additional allowance for a spouse, which resulted 
in an overpayment.

The AOJ determined that the total accrued benefits 
potentially payable from March 1, 1999, to April 1, 2000, are 
$3,235 (without spouse) and not $4,378, even after 
considering the additional $741 accrued benefits potentially 
payable for the period of December 1, 1998, to March 1, 1999, 
based on the Board's decision.  The AOJ concluded that the 
appellant was potentially entitled to $3,796 (this amount 
being $741 less than previously awarded between September 
2002 and November 2003) for the period of December 1, 1998, 
to March 1, 1999.

II.  Entitlement to accrued benefits for a claim of special 
monthly compensation 
due to the need of aid and attendance for the period from 
December 1, 1998 to February 15, 1999 and accrued benefits in 
excess of $4,738

Periodic monetary benefits under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (accrued benefits) and due and 
unpaid, shall, upon the death of such individual be paid to 
the veteran's children (in equal shares) or as reimbursement 
to a person who bore the expense of the veteran's last 
sickness or burial.  38 U.S.C.A. § 5121(a).  Applications for 
accrued benefits must be filed within one year after the date 
of death. 38 U.S.C.A. § 5121(c).

VA law provides that the term, "child of the Veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant does not meet any of the criteria listed under 
38 U.S.C.A. § 5121(a) for payment as an individual, in that 
there is no evidence of record to substantiate that she was 
the dependent child of the Veteran.  In addition, the Veteran 
left no surviving spouse or other dependent child.  Here, the 
appellant paid the Veteran's funeral and burial expenses and 
she was properly reimbursed for the money she paid.  The 
appellant has been given the opportunity to provide evidence 
of additional unreimbursed expenses related to the Veteran's 
last sickness and burial.  However, she has not done so.

Additionally, the record reflects that VA awarded the 
appellant $253.59 in accrued benefits on the basis of 
reimbursement for all reported expenses that she bore on 
behalf of the deceased Veteran during his last sickness and 
for his burial.  Also, VA paid the appellant $4, 484.81 on 
the basis of lost wages.  VA has to date paid the appellant 
of $4,738.00 in accrued benefits, which includes an 
overpayment of $4,484.81 due to the erroneous award of lost 
wages.  As such, there is no indication in the record that 
there are outstanding accrued benefits owed the appellant.

Accordingly, the claim is denied as a matter of law.  Where 
the law and not evidence is dispositive, a claim should be 
denied or appeal terminated because of lack of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits for a claim of special 
monthly compensation due to the need of aid and attendance 
for the period from December 1, 1998 to February 15, 1999, is 
denied as a matter of law.

Entitlement to accrued special monthly compensation benefits 
(due to the need for aid and attendance) in excess of the 
amount of $4,738.00, is denied as a matter of law.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


